          Case 1:17-cv-02216-VEC Document 139 Filed 05/12/20 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
 ----------------------------------------------------------------- X    DATE FILED: 5/12/2020
 ANGEL RUIZ,                                                       :
                                                                   :
                                              Plaintiff,           :
                                                                   :      17-CV-2216 (VEC)
                            -against-                              :
                                                                   :            ORDER
 KERATINBAR INC. and 1976 HEALTHCARE                               :
 INC.,                                                             :
                                                                   :
                                              Defendants.          :
 ----------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a jury trial is scheduled in this case (Dkt. 137);

        IT IS HEREBY ORDERED THAT:

        1. In light of the COVID-19 pandemic, the trial and final pretrial conference are

             adjourned sine die. When jury trials become feasible again, the parties will be given

             at least one month notice of their new trial date.

        2. No later than May 18, 2020, the parties must meet and confer and inform the Court

             whether they wish to waive a jury trial and proceed with a bench trial. If the parties

             wish to proceed with a bench trial, although the Court cannot yet set a date for the

             trial, the parties will receive at least one month notice of any such trial date (which is

             likely to be sooner than the date on which a jury trial can be held). In the same letter,

             the parties must also inform the Court whether they would like a referral to the

             Magistrate Judge for a settlement conference. If there is a disagreement between the

             parties on either issue, inform the Court only that there is no joint agreement; do not

             inform the Court which party takes which position.
       Case 1:17-cv-02216-VEC Document 139 Filed 05/12/20 Page 2 of 2



        The Clerk of Court is directed to close the open motion on docket 138.

SO ORDERED.
                                                     ________________________
Date: May 12, 2020                                      VALERIE CAPRONI
      New York, New York                              United States District Judge




                                             2
